DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art is Stevenson et al. US 2016/0339398. Stevenson teaches a hollow expansion chamber with a spheroidal shape in Fig 38. Stevenson teaches a hollow expansion chamber with a first integral transition to a first frustoconical shape in Fig 12. The modification would not have been obvious because the shape of the transition is critical to the operation of the invention. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-17 depend upon claim 1.
Claim 18 contains similarly allowable subject matter to claim 1.
Claim 19 depends upon claim 19.
Claim 20 contains similarly allowable subject matter to claim 1.

Response to Argument
The following is a response to Applicant’s arguments filed 17 Feb. 2022:

Applicant argues that the claim 21 objection are overcome by amendment.
Examiner agrees and the claim objection is withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776